Appeal by the defendant from a judgment of the Supreme Court, Kings County (Chambers, J.), rendered January 22, 2004, convicting him of murder in the second degree, upon his plea of guilty, and imposing a sentence of 20 years to life, with a mandatory surcharge and crime victims assistance fee in the sum of $210.
Ordered that the judgment is modified, on the law, by reducing the mandatory surcharge and crime victims assistance fee *566from the sum of $210 to the sum of $155; as so modified, the judgment is affirmed.
As the People correctly concede, the Supreme Court erred in imposing a mandatory surcharge and crime victims assistance fee in the sum of $210 since Penal Law § 60.35 required a mandatory surcharge and crime victims assistance fee in the sum of $155 at the time the criminal acts underlying the instant convictions were committed (see Penal Law § 60.35; People v Moye, 4 AD3d 488, 489 [2004]).
The issue of the excessiveness of the defendant’s sentence is not properly before this Court since he waived his right to appeal.
The defendant’s remaining contention is without merit. Crane, J.P., Luciano, Skelos and Lifson, JJ., concur.